*563The motion to certify the record is overruled. The cross-motion to certify the record is allowed.
Finding its judgment to be in conflict with the judgments of the Court of Appeals for Ross County in Hutchison v. Midwestern Indemn. Co. (Aug. 5,1987), Ross App. No. 1352, unreported, and Hutchison v. Midwestern Indemn. Co. (Mar. 2, 1989), Ross App. No. 1496, unreported, the court of appeals certified the record of the case to this court for review and Anal determination on the following question: “[WJhether the failure to file a wrongful death action within the time period prescribed by R.C. 2125.02(D) bars an underinsured motorist’s claim by a person who would otherwise be entitled to recover wrongful death damages from a tortfeasor.”
Due to the disposition of the case, the court declines to address the question certified by the court of appeals.
The judgment of the court of appeals is reversed and the cause is remanded to the trial court for application of Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809.
A.W. Sweeney, Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., concurs separately.
Wright, J., dissents.